Citation Nr: 0107015	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  97-25 181	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1944 to February 1946.  

2.  The RO was notified that the veteran had died on March [redacted], 
2000, however, appropriate action was not taken by the RO 
prior to the case being forwarded to the Board in March 2001.  



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran in this case died during the 
pendency of his appeal.  As a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  

This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).  



ORDER

The appeal of the claim for waiver of an overpayment of 
improved pension benefits is dismissed.  



		
STEPHEN L. WILKINS
Member, Board of Veterans' Appeals

 



